DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 10/25/2019.
3. Claims 1-20 are rejected and are pending in which claims 1, 8 and 15 are independent.
Response to Arguments
4. Applicant's remarks and arguments filed 10/25/2021 have been fully considered. With respect to the amendments made and for specifically addressing the functional dependency of the elements of independent claims 1, 8 and 15, the Examiner respectfully incorporated a new reference published to BAE for providing teaching as required and a necessity. Please refer to respective sections of the instant action.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.1. Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“… cause[ing], by the device, data from the source data structure to be migrated to the target data structure;
Process[ing], by the device and based on causing the data to be migrated from the source data structure to the target data structure, the information associated with the target data structure, with the trained machine learning model, to transform a source query to a target query compatible with the target data structure;
Process[ing], by the device and based on causing the data to be migrated from the source data structure to the target data structure, the target query, with a neural network model, to generate an optimized target query with improved cost and performance relative to a cost and a performance of the target query; …”.
Based on Specification Paragraphs [0086] through [0094] and Fig. 4, process steps 410 through 480 are performed on functional dependencies of the steps one after another sequentially. Accordingly, the “Cause data …” step at 480 is not seemed a prerequisite for performing the “Process …” steps at 460 and 470.
However, Specification at Paragraph [0086] described “utilizing neural network and machine learning models to generate a query after migrating data from a source data structure to a target data structure”. As described, the “Cause …” step at 480 seems being performed prior to step 450 when a trained machine learning model is generated, or step 460 when a source query is being transformed into target query as currently amended.

Therefore, discrepancies seem being existed for the “Cause data …” step between the Drawings, the Specification and Claims.
As per claims 2-7, 9-14 and 16-20, the claims depend upon independent claims 1, 8 and 15, respectively and directly or indirectly, and inherit the deficiency of respective independent claims by inheritance without curing the deficiency. Therefore, claims 2-7, 9-14 and 16-20 are rejected accordingly. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.1.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.1.4. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various 

6.2. Claims 1-8, 11 and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jacob et al.: “PLATFORM MANAGEMENT OF INTEGRATED ACCESS OF PUBLIC AND PRIVATELY-ACCESSIBLE DATASETS UTILIZING FEDERATED QUERY GENERATION AND QUERY SCHEMA REWRITING OPTIMIZATION”, (U.S. Patent Application Publication 20200218723 A1, filed June 28, 2019 and published July 9, 2020, hereafter “Jacob”), in view of 
Trummer: “VERIFYING TEXT SUMMARIES OF RELATIONAL DATA SETS”, (U.S. Patent Application Publication 20210200762 A1, filed November 6, 2018 and published July 1, 2021), and further in view of 
Sirin et al.: “SYSTEM AND METHOD FOR PROVIDING PREDICTION-MODEL-BASED GENERATION OF A GRAPH DATA MODEL”, (U.S. Patent Application Publication 
BAE: “APPARATUS AND METHOD FOR DATA MIGRATION”, (U.S. Patent Application Publication 20170344433 A1, filed May 26, 2017 and published November 30, 2017).

As per claim 8, Jacob teaches a device, comprising:
one or more memories (See Fig. 8 and [0064], system memory 806); and
one or more processors, communicatively coupled to the one or more memories (See Fig. 8 and [0064], computer system 800 performs specific operations by processor 804 executing one or more sequences of one or more instructions stored in system memory 806.), configured to:
receive source code from a source data structure (See Fig. 5 and [0042], query data 502 and query attribute data 504 are input to query rewrite process 506 and the query data may be data that is inferred by inference engine. Here the query data is interpreted the query source code inferred by inference engine, the source data structure);
receive information associated with a target data structure (See [0047]-[0048], rewritten queries that can be formatted for specific types and query languages by proxy/endpoint servers (e.g., proxy/endpoint server 206 (FIG. 2) that are configured to 
analyze the source code to extract structured query language (SQL) statements included in the source code (See Fig. 6 and [0047], if no access control condition is found amongst the inferred attributes, then converting any query data and inferred attribute data into triples using a format such as RDF to generate a rewritten query. Here query data is analyzed before being converted to generate a rewritten query teaches analyzing source code and extracting SQL statements).
Jacob does not explicitly teach utilizing natural language processing on the SQL statements to identify functions and keywords associated with the source data structure.
However, Trummer teaches utilizing natural language processing on the SQL statements to identify functions and keywords associated with the source data structure (See [0081]-[0082], translating natural language claims into pairs of SQL queries and claimed query results; and aggregation functions referring to columns and values in the data set and associating query fragment with keywords, using names of identifiers 
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention was filed to incorporate the teachings of Trummer with Jacob reference because Trummer is dedicated to provide accurate and efficient verification of text summaries of relational data sets and Jacob is dedicated to techniques for management of integrated access to public and privately-accessible datasets and the combined teaching would have enabled Jacob to more effectively manage dataset data access by applying Trummer’s algorithms for accurately and efficiently verifying relational data sets, including its text summaries.
While Jacob in view of Trummer teaches training a machine learning model with the functions and the keywords (See Jacob: [0031], logic module 210 may be a set of logical rules or algorithms for machine learning, and the module 210 may be configured to perform various data operations; and Trummer: [0081]-[0082], translating natural language claims into pairs of SQL queries and claimed query results; and aggregation functions referring to columns and values in the data set and associating query fragment with keywords, using names of identifiers within the query fragment as well as related keywords that we identify using WordNet. The function referring to and keyword associating suggests identifying).

On the other hand, as an analogous art on query optimization and rewriting, Sirin teaches learning machine training to generate a trained machine learning model (See [0031] and [0038], prediction models to be trained based on the training information to generate data models; and machine learning models may be utilized to facilitate the generation of data models, the prediction of information for such data models or data structures, the determination of query plans, or other operations).
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention was filed to incorporate the teachings of Sirin with Jacob in view of Trummer reference because Sirin is dedicated to facilitating multi-source type interoperability and information retrieval optimization, Trummer is dedicated to provide accurate and efficient verification of text summaries of relational data sets and Jacob is dedicated to techniques for management of integrated access to public and privately-accessible datasets and the further combined teaching would have enabled Jacob in view of Trummer to use the prediction models to store transformed data in temporary data storage in anticipation of requests for such data and the use of optimization of query sets derived from a data request to reduce query-related resource usage in a data retrieval process.

However, BAE teaches “causing data from the source data structure to be migrated to the target data structure” and based on the causing to process the information associated with the target data structure (See [0006], migration target data from a first database; a backup data restorer configured to receive backup data of data stored in the first database from a backup device, which stores the backup data, and restore the received backup data; and a data migrator configured to extract the migration target data from the restored backup data by using the acquired location information and migrate the extracted migration target data to a second database. Here the first database teaches source data structure and the second database teaches the target data structure, and acquiring location information of the extracted migration target data to a second database teaches processing the information associated with the target data structure).
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention was filed to incorporate the teachings of BAE with Jacob in view of Trummer and further in view of Sirin reference because BAE is dedicated to migrating migration target data stored in a database to another database, Sirin is dedicated to 
Jacob in view of Trummer and further in view of Sirin and BAE teaches the following:
Process, based on causing the data to be migrated from the source data structure to the target data structure, the information associated with the target data structure (See BAE: [0006], migration target data from a first database; a backup data restorer configured to receive backup data of data stored in the first database from a backup device, which stores the backup data, and restore the received backup data; and a data migrator configured to extract the migration target data from the restored backup data by using the acquired location information and migrate the extracted migration target data to a second database), with the trained machine learning model, to transform a source query to a target query compatible with the target data structure (See Sirin: [0031] and [0096], prediction models to be trained based on the training information to 
process, based on causing the data to be migrated from the source data structure to the target data structure, the information associated with the target data structure (See BAE: [0006], migration target data from a first database; a backup data restorer configured to receive backup data of data stored in the first database from a backup device, which stores the backup data, and restore the received backup data; and a data migrator configured to extract the migration target data from the restored backup data by using the acquired location information and migrate the extracted migration target data to a second database) the target query, with a neural network model, to generate an optimized target query with improved cost and performance relative to a cost and a performance of the target query (See Sirin: [0041,] the prediction model is a neural network, the neural network may update one or more layers of the neural network based on the neural network's assessment of its prediction of the additional templates. As an example, the neural network may use forward or back propagation techniques to reset or modify weights of neural units in one or more layers (e.g., hidden layers between the input and output layers of the neural network or other layers of the neural network) based on the accuracy of its prediction); and


As per claim 1, the claim recites a method comprising steps as being the operations performed by the device as recited in claim 8, in which the statements recited in claim 1 reads on a generic of, and broadens the scope of the SQL statements recited in claim 8, and as rejected above as being unpatentable over Jacob in view of Trummer, and further in view of Sirin and BAE.
Therefore, claim 1 is rejected along the same rationale that rejected the claim 8. 


Therefore, claim 15 is rejected along the same rationale that rejected the claim 8. 

As per claim 11, Jacob in view of Trummer, and further in view of Sirin teaches the device of claim 8, wherein the one or more processors, to process the target query, with the neural network model, to generate the optimized target query, are configured to:
generate a parsed representation of the target query (See Jacob: [0038], query layer 304 is an exemplary layer of the architecture of application stack 300, which may be an architectural layer at which query data is retrieved, analyzed, parsed, or otherwise used to transfer data for various computing operations associated with receiving query 203 (FIG. 2) and generating rewritten query 244 (FIG. 2) in order to retrieve dataset 242 (FIG. 2).);
provide the parsed representation of the target query as input to the neural network model (See Siri: [0096], upon a prediction model being trained (or updated 
utilize the neural network model and the parsed representation of the target query to select the optimized target query from a plurality of potential target queries (See Siri: [0096], upon a prediction model being trained (or updated based on such training), optimization subsystem 118 may use the prediction model to determine one or more (i) issues related to an initial query set derived from a graph query (or other query) or (ii) optimizations for the initial query set. As an example, optimization subsystem 118 may provide the graph query or the initial query set as input to the prediction model to obtain a prediction of (i) the issues related to the initial query set, (i) the optimizations for the initial query set, or (iii) the optimized query set. In one use 

As per claim 14, Jacob in view of Trummer, and further in view of Sirin and BAE teaches the device of claim 8, wherein:
the source data structure is associated with hardware (See Jacob: [0044], when a replica is generated by query copy/replication 510, in some examples, storage 512 may be configured to run or execute as a process to store a generated copy of a query and the original query (i.e., master) in one or more databases associated with application 201 (FIG. 2), and
the target data structure is associated with a cloud computing environment (See Jacob: [0025], a query written in SQL may be received by platform 102, which may be a standalone (e.g., hosted, remote, or local) or distributed (e.g., server, network, or cloud-based) software platform composed of multiple programs or scripts (e.g., Java.RTM., JavaScript.RTM., and/or other programming or formatting languages, structured or unstructured, or the like) that is configured to parse and analyze the query to determine through inference (as described in greater detail below) attributes, one of which may 

As per claim 2, Jacob in view of Trummer, and further in view of Sirin and BAE teaches the method of claim 1, further comprising:
providing the optimized target query to a client device associated with the target data structure (See Jacob: Fig. 2 and [0035], rewritten query 244 may be "optimized" such that data or metadata representing attributes inferred by inference engine 214 can also be included as triple data during the rewriting process (as described in further detail below) in order to include data or information that can not only fetch or retrieve dataset 242, but also dataset(s) that may be useful, valuable, or otherwise related to the one sought by query 203. Optimization may also include rewriting query 203 from one query language into triples, as discussed herein, and from the triples data into rewritten query 244 by proxy/endpoint server 206, which may also include, during the rewriting 
wherein the client device is able to utilize the optimized target query to migrate the data from the source data structure to the target data structure (See Sirin: [0003]-[0004], the number of data silos existing within the organization generally increases, creating many repositories of fixed data that is "unconnected" to the rest of the organization. Such data silos often exist because the data format or data source technologies fail to match a previous or current standard. Large enterprises, for example, often have inherited and legacy data systems that are incompatible with one another or incompatible with new data systems. Although data migration systems can be used to transfer data from different data storage types, formats, or IT systems into one data system matching a current standard, such large scale data migration processes typically require substantial overhead (e.g., computational resources, time, etc.) and cause significant disruptions to other organizational activities. These and other drawbacks exist; and facilitating multi-source-type interoperability and information retrieval optimization, such as the use of data conversion models to facilitate a multi-source-type query to multiple data sources of different data source types, the use of 

As per claim 3, Jacob in view of Trummer, and further in view of Sirin and BAE teaches the method of claim 1, further comprising:
causing schema from the source data structure to be migrated to the target data structure based on the optimized target query (See Jacob: [0026], queries may be optimized after being written from SQL to triples using RDF.TM., SPARQL.TM., or the like because the rewritten triple data, which may be stored in a data store accessed by platform 102, but intended to store converted triple data from incoming queries (i.e., a "triple store") may be retrieved with other triple data that has been generated resultantly from inferred attributes. Here incoming query is the source and optimized query the target); and
causing objects from the source data structure to be migrated to the target data structure based on the optimized target query (See Jacob: [0026], queries may be optimized after being written from SQL to triples using RDF.TM., SPARQL.TM., or the like because the rewritten triple data, which may be stored in a data store accessed by platform 102, but intended to store converted triple data from incoming queries (i.e., a 

As per claim 4, Jacob in view of Trummer, and further in view of Sirin and BAE teaches the method of claim 1, further comprising:
generating, based on the optimized target query, a report that includes information identifying each task performed to generate the optimized target query and mappings from the source data structure to the target data structure (See Jacob: Fig. 2 and [0035], logic module 210 may also limit, expand, or otherwise modify the number and type of dataset(s) retrieved in response to a fetch command or statement, depending upon rules or instructions provided by a user as received by API 204 and display module 218. In still further examples, proxy/endpoint server 206 may include multiple instantiations, each of which is configured to generate multiple rewritten queries for different types, formats, structures, and/or data schemas for various databases (i.e., multiple versions of rewritten query 244, where each version may be generated for different types of databases (e.g., Relational, Document-oriented, Key-value, Graph, or others), without limitation or restriction to any particular type, format, or data schema of database. The described techniques enable data scientists (e.g., users) to generate a request using a query language that can be parsed, analyzed, 
providing the report to a client device associated with the target data structure (See Sirin: [0098], presentation subsystem 120 may be configured to cause display of query results or other information. Presentation subsystem 120 may be configured to cause the display of the query results based on the graph data model templates, the predictions of requests for query results, the subsets of results obtained responsive to the request predictions, the subsets of results stored in sub-graphs in temporary data storage, or other information. The displayed query results may include one or more fields in one or more views of a graphical user interface or other interfaces. The graphical user interface may be displayed on one or more client devices 104, or other computing systems. In some embodiments, the display may include graphical, textual, or other representations. In some embodiments, the display may include a sub-map, a map, or other views of a graph data model. In some embodiments, the display may 

As per claim 5, Jacob in view of Trummer, and further in view of Sirin and BAE teaches the method of claim 1, further comprising:
providing results based on performing the search of the target data structure (See Sirin: [0096], [0096] In some embodiments, upon a prediction model being trained (or updated based on such training), optimization subsystem 118 may use the prediction model to determine one or more (i) issues related to an initial query set derived from a graph query (or other query) or (ii) optimizations for the initial query set. As an example, optimization subsystem 118 may provide the graph query or the initial query set as input to the prediction model to obtain a prediction of (i) the issues related to the initial query set, (i) the optimizations for the initial query set, or (iii) the optimized query set. In one use case, responsive to such input, the prediction model may output the optimized query set, indications of such issues, or indications of such optimizations (e.g., instructions for such optimizations or other indications). In another use case, optimization subsystem 118 may use the indications of the issues or optimizations to transform the initial query set into the optimized query set.); and
further optimizing the optimized target query based on the results (See Sirin: [0096], [0096] In some embodiments, upon a prediction model being trained (or 

As per claim 6, Jacob in view of Trummer, and further in view of Sirin and BAE teaches the method of claim 1, further comprising:
retraining the machine learning model and the neural network model based on the optimized target query (See Sirin: [0042], upon a prediction model being trained (or updated based on such training), model management subsystem 114 may use the prediction model to generate a graph data model).


utilizing natural language processing to parse the functions and the keywords into source tokens (See Trummer: [0004], exploiting natural language fact checks prepared by human fact checkers, natural language query interfaces to existing knowledge bases, or textual web query results, illustrative embodiments can perform fact checking utilizing raw relational data, with high levels of accuracy and efficiency.); and
classifying each of the source tokens into a segment associated with the target data structure (See Sirin: [0054], the prediction model may be configured to propose a rating node 918 (connected via edge 920) for Movie 5 and a classification node 922 (connected via edge 924) for Movie 5 that may be confirmed or denied by a user).

As per claims 16-19, the claim recites a non-transitory computer-readable medium storing instructions that, when executed by one or more processors (See Jacob: Fig. 8 and [0064], computer system 800 performs specific operations by processor 804 executing one or more sequences of one or more instructions stored in system memory 806), cause the one or more processors to perform the steps of the methods as recited in claims 3-5 and 7, respectively, and as rejected above as being unpatentable over Jacob in view of Trummer, and further in view of Sirin and BAE.


6.3. Claims 9-10, 12-13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jacob in view of Trummer, Sirin and BAE, as applied to claims 1-8, 11 and 14-19 above and further in view of
Cella et al.: “METHODS AND SYSTEMS FOR DATA COLLECTION, LEARNING, AND STREAMING OF MACHINE SIGNALS FOR ANALYTICS AND MAINTENANCE USING THE INDUSTRIAL INTERNET OF THINGS”, (U.S. Patent Application Publication 20190339688 A1, filed March 29, 2019 and published November 7, 2019, hereafter “Cella”).

As per claim 9, Jacob in view of Trummer, and further in view of Sirin and BAE does not explicitly teach the device of claim 8, wherein the neural network model includes a reinforcement learning model.
On the other hand, as an analogous art on machine learning and query processing, Cella teaches the device of claim 8, wherein the neural network model includes a reinforcement learning model (See [0318],  machine learning may involve performing a plurality of machine learning tasks by machine learning systems, such as supervised learning, unsupervised learning, and reinforcement learning.).


As per claim 10, Jacob in view of Trummer, and further in view of Sirin, BAE and Cella teaches the device of claim 8, wherein the neural network model includes:
a cost-based model (See Cella: [01666], feedback to a machine learning system may comprise various measures, including transmission success or failure, reliability, efficiency (including cost-based, energy-based and other measures of efficiency, such as measuring energy per bit transmitted, energy per bit stored, or the like) ), and


As per claim 12, Jacob in view of Trummer, and further in view of Sirin, BAE  and Cella teaches the device of claim 8, wherein the one or more processors, to process the target query, with the neural network model, to generate the optimized target query, are configured to:
utilize the neural network model to determine times associated with executions of different forms of the target query (See Cella: [0720], using time-based techniques to determine discrete time periods during which given operational modes or states are occurring);
utilize the neural network model to determine costs associated with the executions of the different forms of the target query (See Sirin: [0037], determine which graphs or graph databases are to be target sources for handling the data request, determining costs associated with such target sources, etc. Request subsystem 116 may then create or select a query plan for the data request based on such determinations (e.g., by incorporating the target sources in the query plan, prioritizing the queries or target sources based on the cost information, etc.)); and

wherein the particular form of the target query corresponds to the optimized target query (See Sirin: [0096], optimization subsystem 118 may provide the graph query or the initial query set as input to the prediction model to obtain a prediction of (i) the issues related to the initial query set, (i) the optimizations for the initial query set, or (iii) the optimized query set. In one use case, responsive to such input, the prediction model may output the optimized query set, indications of such issues, or indications of such optimizations (e.g., instructions for such optimizations or other indications). In another use case, optimization subsystem 118 may use the indications of the issues or optimizations to transform the initial query set into the optimized query set).

As per claim 13, Jacob in view of Trummer, and further in view of Sirin, BAE and Cella teaches the device of claim 12, wherein the one or more processors, when selecting the particular form of the target query from the different forms of the target query, are configured to:


As per claim 20, the claim recites a non-transitory computer-readable medium storing instructions that, when executed by one or more processors (See Jacob: Fig. 8 and [0064], computer system 800 performs specific operations by processor 804 executing one or more sequences of one or more instructions stored in system memory 806), cause the one or more processors of the device to perform the operations as recited in claim 12, and as rejected above as being unpatentable over Jacob in view of Trummer, and further in view of Sirin, BAE and Cella.
Therefore, claim 20 is rejected along the same rationale that rejected the claim 12. 
References
7.1. The prior art made of record:
A. U.S. Patent Application Publication US-20200218723-A1.
B. U.S. Patent Application Publication US-20210200762-A1.
C. U.S. Patent Application Publication US-20190384863-A1.
D. U.S. Patent Application Publication US-20190339688-A1.
F. U.S. Patent Application Publication US-20170344433-A1.
7.2. Prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
E. U.S. Patent Application Publication US-20200012745-A1.
U. Marcus et al.: “Neo: A Learned Query Optimizer”, arXiv:1904.03711v1 [cs.DB] 7 Apr 2019.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 18, 2021